FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GABRIEL GARCIA YANAGUI, aka                      No. 09-73674
Garcia Gabriel, aka Gabriel Garcia, aka
Gabriel Garcia Yanaqui,                          Agency No. A073-928-002

              Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Gabriel Garcia Yanagui, a native and citizen of Mexico, petitions for review

of the decision of the Board of Immigration Appeals denying his motion to reopen,

in which he challenged the denial of his application for relief from removal.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petitioner contends that country conditions have changed in Mexico thereby

excusing the time and numerical bars to reopening his asylum, withholding, and

Convention Against Torture claims. Yanagui also contends that he would be

persecuted because he would be perceived as wealthy and a potential kidnapping

victim because he is a Mexicans returning from the United States, thereby entitling

him to asylum, withholding, and CAT relief. Petitioner failed to establish changed

country conditions in Mexico that are material to petitioner and his circumstances.

See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th

Cir. 2008). In addition, petitioner failed to establish that he qualified as a member

of a cognizable social group, and therefore did not demonstrate prima facie

eligibility for the asylum, and withholding relief requested. See Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (rejecting as a particular social

group “returning Mexicans from the United States”). Petitioner also failed to

establish that it was more likely than not that he would be tortured if returned to

Mexico, and thereby he failed to establish prima facie eligibility for CAT

protection. See id. at 1152.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-73674